2014 IL App (1st) 131429

                                                                      FIRST DIVISION
                                                                      JUNE 9, 2014



Nos. 1-13-1429, and 1-13-1540, Consolidated


KURT FUQUA,                                                   )       Appeal from the
                                                              )       Circuit Court of
               Plaintiff-Appellant,                           )       Cook County.
                                                              )
       v.                                                     )
                                                              )
SVOX AG; SVOX USA, INC.; NUANCE                               )       No. 12 L 3607
COMMUNICATIONS, INC.; VOLKER                                  )
JANTZEN; EUGEN STERMETZ; MARTIN                               )
REBER; ERIC LEHMANN; and THOMAS                               )
SOSEMAN;                                                      )       Honorable
                                                              )       John C. Griffin,
               Defendants-Appellees.                          )       Judge Presiding.

       JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Presiding Justice Connors and Justice Delort concurred in the judgment and opinion.

                                            OPINION

¶1     This interlocutory appeal arises from a March 7, 2013 order entered by the circuit court

of Cook County which granted the motion to stay litigation and compel arbitration and the

motion to lift the stay of arbitration filed by defendants-appellees SVOX AG, SVOX USA, Inc.

(SVOX USA), and Nuance Communications, Inc. (Nuance) (collectively, the SVOX

defendants); and granted the motion to dismiss filed by defendant-appellee Thomas Soseman

(Soseman). This appeal also arises from a May 7, 2013 order which denied the motion for

reconsideration filed by plaintiff-appellant Kurt Fuqua (Fuqua). On appeal, Fuqua argues that:

(1) the circuit court erred in granting the SVOX defendants' motion to lift the stay of arbitration;
1-13-1429
1-13-1540
(2) the circuit court erred in granting the SVOX defendants' motion to stay litigation and compel

arbitration; and (3) the circuit court erred in granting Soseman's motion to dismiss. For the

following reasons, we affirm in part and reverse in part the judgment of the circuit court of Cook

County.

¶2                                      BACKGROUND

¶3      The facts of this case are lengthy and complex. In the interest of clarity, we present only

the facts that are pertinent to our resolution of the case. Fuqua is a computational linguist who

has created numerous inventions in the field of computational linguistics. SVOX USA is a

wholly owned subsidiary of SVOX AG, a foreign corporation.1 At the time of the dispute

between the parties, SVOX USA was a Delaware corporation located and doing business in

Illinois. SVOX USA is a technology services company that researches and develops text-to-

speech technology. On December 23, 2008, Fuqua was offered an employment position with

SVOX USA and was asked to sign an employment agreement. Fuqua and SVOX USA

negotiated some of the terms of the agreement, and on January 28, 2009, the employment

agreement was executed. The employment agreement contained an arbitration clause, which

states, in pertinent part:

                         "16. Arbitration. Any dispute or controversy arising under

                 or in connection with this Agreement or any other dispute

                 concerning [Fuqua's] employment with [SVOX USA] *** shall be

                 settled exclusively by arbitration, conducted before a single,

                 mutually agreed upon arbitrator or, if no such single arbitrator can

                 be mutually agreed upon, then before a panel of three arbitrators

                 (with one arbitrator to be chosen by each party and the third
        1
            On June 16, 2011, Nuance acquired SVOX AG and SVOX USA.

                                                   2
1-13-1429
1-13-1540
               arbitrator to be chosen by agreement of the first two), sitting in a

               location selected by mutual agreement within the City of Chicago,

               Illinois in accordance with the rules for commercial arbitration of

               the American Arbitration Association then in effect. Judgment

               may be entered on the arbitrator's award in any court having

               jurisdiction. Notwithstanding the agreement to arbitrate such

               disputes and controversies, Either party shall be entitled to

               enforce, in any court of competent jurisdiction, Fuqua's

               compliance with any restrictive covenant or confidentiality

               provision contained in this Agreement to the fullest extent

               permitted by law by seeking any remedy available at law or in

               equity, including but not limited to a temporary restraining order,

               injunction, and specific performance, without having to arbitrate

               and without need to post a bond to do so." (Emphasis added.)

Notably, Fuqua requested that the phrase "Either party" be included in the arbitration clause as a

replacement for the term "Employer" in order to make the restrictive covenant provision

"symmetric."

¶4     On February 1, 2009, Fuqua began his employment as vice president—professional

services for SVOX USA. In October 2009, SVOX USA decided to terminate Fuqua's

employment and he was given 90 days' notice of his termination. On December 8, 2009, Fuqua

filed a demand for arbitration with the American Arbitration Association (AAA), alleging,

among other things, breach of contract and unauthorized withholding of wages. On January 3,

2010, Fuqua filed a second demand for arbitration with a claim amount of $10,000 alleging



                                                 3
1-13-1429
1-13-1540
breach of contract and seeking payment of funds owed. Both arbitration demands were filed in

accordance with the rules under the "Employment: Promulgated Plans" (employment rules) of

the AAA. On February 10, 2010, SVOX USA filed a complaint for injunctive relief in the

circuit court of Cook County against Fuqua. The complaint alleged that Fuqua refused to return

SVOX computer equipment and software, which contained confidential and proprietary

information. On February 11, 2010, SVOX USA’s complaint was voluntarily dismissed. SVOX

USA then refiled its complaint in the circuit court of Lake County. On March 18, 2010, SVOX

USA’s Lake County complaint was voluntarily dismissed. The AAA then consolidated Fuqua’s

arbitration demands.

¶5     On April 6, 2010, SVOX USA filed an answer and counterclaims to Fuqua’s arbitration

demand. SVOX USA also filed a motion requesting that the AAA determine whether the

employment rules or the commercial arbitration rules (commercial rules) apply to the arbitration

between the parties. On July 7, 2010, AAA Arbitrator Timothy Klenk (Arbitrator Klenk) issued

an order which determined that the commercial rules would apply to the arbitration between the

parties. Applying the AAA rules, Arbitrator Klenk found that although the employment

agreement contains a "standardized arbitration clause" which normally triggers the employment

rules, in this case the commercial rules apply because the agreement was an "individually-

negotiated employment agreement." Arbitrator Klenk’s finding was significant because under

the commercial rules, Fuqua and SVOX USA would be responsible for splitting the cost of

arbitration whereas under the employment rules, it would be much less expensive for Fuqua to

pursue arbitration. Notably, Arbitrator Klenk stated that he was troubled by the potential cost to

Fuqua if the commercial rules applied. However, Arbitrator Klenk extended multiple

opportunities to Fuqua to present legal and factual support to demonstrate that his financial



                                                 4
1-13-1429
1-13-1540
position would make it burdensome for him to pay half the arbitration costs. Arbitrator Klenk

ultimately opined that Fuqua did not meet his burden of establishing financial inability to meet

his obligations under the commercial rules.

¶6     On or around August 9, 2011, Fuqua filed a complaint in the United States District Court

for the Northern District of Illinois against the SVOX defendants, Soseman, Volker Jantzen

(Jantzen), Eugen Stermetz (Stermetz), Martin Reber (Reber), and Eric Lehmann (Lehmann)

(collectively, the defendants). On March 12, 2012, the district court ruled on Fuqua’s complaint

in a memorandum opinion and order. The district court noted that Fuqua’s complaint alleged

violations of the American Reinvestment and Recovery Act of 2009 (ARRA) and violations of

state law. The district court also noted that the defendants filed a motion to dismiss Fuqua’s

complaint. The district court dismissed Fuqua’s ARRA claim with prejudice. Because the

district court dismissed the only federal law claim in the complaint, the court declined to exercise

supplemental jurisdiction over Fuqua’s state law claims and the state law claims were stricken

without prejudice to be refiled in state court.

¶7     On April 4, 2012, Fuqua filed a complaint in the circuit court of Cook County against the

defendants. Fuqua’s complaint alleged breach of contract, retaliatory discharge, and violations

of the Illinois Wage Payment and Collection Act (820 ILCS 115/1 et seq. (West 2008)), the

Illinois Whistleblower Act (Whistleblower Act) (740 ILCS 174/1 et seq. (West 2008)), the

Illinois Employee Patent Act (Employee Patent Act) (765 ILCS 1060/1 et seq. (West 2008)), and

the Illinois Personnel Record Review Act (820 ILCS 40/1 et seq. (West 2008)). On April 13,

2012, Fuqua filed a revised motion to stay arbitration pursuant to sections 1 and 2(b) of the

Illinois Uniform Arbitration Act (Uniform Arbitration Act) (710 ILCS 5/1, 5/2(b) (West 2008)).




                                                  5
1-13-1429
1-13-1540
¶8       Instead of filing an answer to Fuqua’s motion to stay arbitration, on April 25, 2012, the

defendants filed a notice of removal to the United States District Court for the Northern District

of Illinois, on the basis of diversity jurisdiction. Additionally, on April 25, 2012, the defendants'

notice of removal to federal court was filed in the circuit court of Cook County. Todd Church

(Church), counsel for the SVOX defendants, executed a signed declaration (Church declaration)

which stated that a "notice to adverse party of notice of removal" was hand-delivered to Fuqua's

counsel by Velocity Courier on April 25, 2012. According to the Church declaration, the

delivery tracking log of Velocity Courier shows that the notice to adverse party was delivered at

3:46 p.m. on April 25, 2012. On that same day, counsel for the SVOX defendants sent a letter to

the presiding judge in the Cook County case informing him of the removal to federal court. The

letter notes that Fuqua's counsel was copied. However, the record contains affidavits executed

by Fuqua and Fuqua's counsel which state that they were not served with the notice to adverse

party on April 25, 2012, as the letter from the SVOX defendants seems to indicate and did not

become aware of the removal until April 26, 2012.2

¶9       On April 26, 2012, the circuit court granted Fuqua's motion to stay arbitration. In the

circuit court's order, it stated "[d]efendant's [sic] notice of removal has not been stamped by the

clerk of the Northern District of Illinois and this court continues to retain jurisdiction."

Litigation then proceeded in the Northern District of Illinois. On August 22, 2012, the district

court ruled on a motion filed by Fuqua to remand the case to state court. The district court found

that it did not have diversity jurisdiction over the matter because Soseman and Fuqua were both

residents of Illinois. Because diversity was the only jurisdictional basis on which the defendants

         2
          The affidavits were attached to a surresponse filed by Fuqua on February 27, 2013. In the circuit court's
order from which Fuqua appeals, the court stated that it did not consider the arguments presented in Fuqua's sur-
response because Fuqua did not request leave to file the surresponse. However, the circuit court was aware of the
arguments that were presented in the surresponse and the surresponse was included in the record on appeal to this
court. Therefore, we may reference the affidavits attached to the surresponse.

                                                         6
1-13-1429
1-13-1540
removed the matter to federal court, the district court remanded the remainder of Fuqua's claims

to state court.

¶ 10    On September 20, 2012, Fuqua filed an amended complaint in the circuit court of Cook

County alleging similar claims as his original circuit court complaint. On October 18, 2012, the

SVOX defendants filed a motion to stay litigation and compel arbitration, and a motion to lift the

stay of arbitration that was ordered on April 26, 2012. On January 10, 2013, Fuqua filed a

combined response to the SVOX defendants' motions. On January 24, 2013, the SVOX

defendants filed a reply in support of their motion to lift the stay of arbitration. On February 27,

2013, Fuqua filed a surresponse to the SVOX defendants' motions.

¶ 11    On March 7, 2013, the circuit court granted the SVOX defendants' motion to lift the stay

of arbitration and motion to stay litigation and compel arbitration. Additionally, the circuit court

granted Soseman's motion to dismiss with prejudice. Initially, the circuit court found that its

April 26, 2012 order which granted the stay of arbitration, was entered improperly and without

jurisdiction. The circuit court found that the defendants' notice of removal divested the court of

jurisdiction and it was unable to enter the April 26, 2012 order that it purportedly entered. The

court noted that on April 25, 2012, the Northen District of Illinois assigned a case number to the

notice of removal and that the defendants hand-delivered to Fuqua the notice to adverse party of

notice of removal. As such, the circuit court found that the April 25, 2012 notice of removal

divested the court of jurisdiction. Also, the circuit court stated that it would not consider the

arguments in Fuqua's surresponse because he did not seek leave to file the surresponse. Further,

the circuit court found that the arbitration clause was enforceable because it was not procedurally

or substantively unconscionable. Additionally, the circuit court found that the defendants did not




                                                  7
1-13-1429
1-13-1540
waive their right to arbitrate and that the claims against Soseman must be dismissed because

Soseman is afforded a qualified privilege as an attorney for the defendants.

¶ 12   On April 5, 2013, Fuqua filed a notice of appeal of the circuit court's March 7, 2013

order. On that same day, he filed a motion for reconsideration of the circuit court's March 7,

2013 order. On April 24, 2013, the circuit court held a hearing on Fuqua's motion for

reconsideration. At the hearing, the circuit court asked Fuqua's counsel about the notice of

appeal. Fuqua's counsel stated "my associate filed it. It's premature. It doesn't vacate the

jurisdiction of the court on the motion." On May 7, 2013, the circuit court denied Fuqua's

motion for reconsideration. Also on May 7, 2013, Fuqua filed a request for preparation of the

record on appeal, which referenced April 5, 2013 as the date the notice of appeal was filed. On

May 14, 2013, Fuqua filed a notice of interlocutory appeal of the circuit court's May 7, 2013

order which denied Fuqua's motion for reconsideration. The May 14, 2013 appeal was filed

pursuant to Illinois Supreme Court Rule 307 (eff. Feb. 26, 2010). On May 23, 2013, Fuqua filed

a motion to consolidate the April 5, 2013 appeal and the May 14, 2013 appeal. On June 12,

2013, this court granted Fuqua's motion to consolidate the appeals.

¶ 13                                    ANALYSIS

¶ 14   As a preliminary matter, we must determine whether we have jurisdiction to consider

Fuqua's appeals. Rule 307(a)(1) states that an appeal may be taken to this court from an

interlocutory order that grants, modifies, refuses, dissolves, or refuses to dissolve or modify an

injunction. Ill. S. Ct. R. 307(a)(1) (eff. Feb. 26, 2010); Craine v. Bill Kay's Downers Grove

Nissan, 354 Ill. App. 3d 1023, 1025 (2005). An order compelling arbitration is an injunctive

order and is thus considered to be an appealable interlocutory order. Craine, 354 Ill. App. 3d at




                                                 8
1-13-1429
1-13-1540
1025. Further, this court has applied the following interpretation in determining whether an

interlocutory order is appealable under Rule 307:

                          "Rule 307(a)(1) permits interlocutory appeals from four

                 types of orders: (1) orders that deny (i.e., refuse) injunctions; (2)

                 orders that create (i.e., grant) injunctions; (3) orders that change

                 the effects of (i.e., modify or dissolve) existing injunctions; and (4)

                 orders that perpetuate the effects of (i.e., refuse to modify or to

                 dissolve) existing injunctions. [Citation.]" Id.

¶ 15    In this case, the circuit court's March 7, 2013 order was an injunctive order because,

among other things, it granted the SVOX defendants' motion to stay litigation and compel

arbitration. The circuit court's May 7, 2013 order refused to modify an existing injunction by

denying Fuqua's motion for reconsideration of the March 7, 2013 order. Thus, both orders are

appealable under Rule 307(a)(1). Further, " '[t]he sole issue before the appellate court on an

interlocutory appeal [of this type of order] is whether a sufficient showing was made to sustain

the order of the trial court denying the motion to compel arbitration.' " Menard County Housing

Authority v. Johnco Construction, Inc., 341 Ill. App. 3d 460, 463 (2003) (quoting Yandell v.

Church Mutual Insurance Co., 274 Ill. App. 3d 828, 830-31 (1995)). Accordingly, this court

applies the abuse of discretion standard of review in evaluating this appeal. Menard, 341 Ill.

App. 3d at 463.

¶ 16    We note that the SVOX defendants3 argue that this court does not have jurisdiction to

consider Fuqua's appeals because Fuqua did not timely comply with the requirements of filing an


         3
           In this case, the SVOX defendants have filed a brief on appeal and Soseman has individually filed a brief
on appeal. Defendants Jantzen, Stermetz, Reber, and Lehmann have not filed a brief or presented any arguments on
appeal. The SVOX defendants have presented many more arguments than Soseman. In the interest of clarity, we
will respond primarily to the SVOX defendants' arguments and will discuss Soseman's arguments when appropriate.

                                                         9
1-13-1429
1-13-1540
appeal as mandated by Rule 307. Specifically, the SVOX defendants highlight that at the

hearing on the motion for reconsideration, Fuqua's counsel stated that the April 5, 2013 notice of

appeal was "premature." Also, the SVOX defendants point out that Fuqua did not file the record,

nor did he file the docketing statement, pay the filing fee, or file an appellate brief, within the

time requirements of Rule 307. However, as Fuqua points out, even in cases involving

interlocutory appeals pursuant to Rule 307, the only jurisdictional step is filing the notice of

appeal and other deficiencies, such as failing to timely file the record, will not divest this court of

jurisdiction. Venturi v. Bulk Petroleum Corp., 70 Ill. App. 3d 967, 970 (1979); see also Greco v.

Coleman, 127 Ill. App. 3d 806, 808-10 (1984). Thus, despite the comments made by Fuqua's

counsel at the hearing on the motion for reconsideration, the record shows that the April 5, 2013

notice of appeal was properly and timely file stamped by the circuit court. Because the April 5,

2013 notice of appeal was filed within 30 days of the March 7, 2013 order, the notice of appeal

was timely. Therefore, we have jurisdiction to consider Fuqua's arguments on appeal pursuant to

Rule 307.

¶ 17    We next determine whether the circuit court erred in granting the SVOX defendants'

motion to lift the stay of arbitration.

¶ 18    On April 25, 2012, the defendants once again filed a notice of removal in order to remove

the case from the circuit court to the federal district court. On April 26, 2012, the circuit court

granted Fuqua's motion to stay arbitration. The circuit court also found that "[d]efendant's [sic]

notice of removal has not been stamped by the clerk of the Northern District of Illinois and this

court continues to retain jurisdiction." In its March 7, 2013 order, the circuit court granted the

SVOX defendants' motion to lift the stay of arbitration, effectively overruling its April 26, 2012

order, because the court found that it did not have jurisdiction when it entered its April 26, 2012



                                                  10
1-13-1429
1-13-1540
order. The circuit court found that the defendants' April 25, 2012 notice of removal divested the

circuit court of jurisdiction and it should not have entered the April 26, 2012 order.

¶ 19   On appeal, Fuqua argues that the circuit court's March 7, 2013 order, which granted the

SVOX defendants' motion to lift the stay of arbitration and motion to stay litigation and compel

arbitration, was in error. He contends that the court did have jurisdiction to enter its April 26,

2012 order. Fuqua asserts that the circuit court is not divested of jurisdiction until removal is

perfected, regardless of when the notice of removal was filed. Fuqua contends that as of April

26, 2012, the defendants had not yet perfected their removal because they had not complied with

all the requirements set forth in 28 U.S.C. § 1446(d). Namely, Fuqua claims that the defendants

did not provide written notice to him of the notice of removal by the time the circuit court

entered its April 26, 2012 order. Fuqua argues that because the defendants' removal was not

perfected as of April 26, 2012, the circuit court had jurisdiction to enter its order which stayed

arbitration. Therefore, Fuqua argues that in its March 7, 2013 order, the circuit court erred by

granting the SVOX defendants' motion to lift the stay of arbitration.

¶ 20   In response, the SVOX defendants argue that the circuit court's March 7, 2013 order was

proper, and that the court properly granted their motion to lift the stay of arbitration.

Specifically, the SVOX defendants argue that the circuit court was correct in finding that it did

not have jurisdiction to enter its April 26, 2012 order. The SVOX defendants point out that 28

U.S.C. § 1446(d) required them to file a notice of removal, and provide Fuqua with written

notice of the removal. The SVOX defendants assert that they complied with all the requirements

of 28 U.S. C. § 1446(d) before the circuit court entered its April 26, 2012 order. Thus, they

contend that the circuit court was divested of jurisdiction and was unable to enter its April 26,

2012 order. In support of their argument, the SVOX defendants point out the following facts: the



                                                  11
1-13-1429
1-13-1540
notice of removal was file stamped by the circuit court on April 25, 2012; on that same day the

defendants sent a letter to the presiding judge in the circuit court of Cook County informing him

of the removal, and they copied Fuqua's counsel on the letter; and the Church declaration states

that the Velocity Courier tracking information showed that the notice to adverse party of notice

of removal was hand-delivered to Fuqua's counsel at 3:46 p.m. on April 25, 2012. Therefore, the

SVOX defendants argue that the circuit court's March 7, 2013 order was proper.

¶ 21    The resolution of this issue hinges on whether the circuit court had jurisdiction to enter its

April 26, 2012 order. In order to answer this question, we must determine whether the

defendants perfected their notice of removal before the circuit court entered its April 26, 2012

order. The removal procedure is governed by section 1446(d), which states as follows:

                        "(d) *** Promptly after the filing of such notice of removal

                of a civil action the defendant or defendants shall give written

                notice thereof to all adverse parties and shall file a copy of the

                notice with the clerk of such State court, which shall effect the

                removal and the State court shall proceed no further unless and

                until the case is remanded." 28 U.S.C. § 1446(d) (2006).

¶ 22    "When a petition for removal has been filed in Federal district court and other

requirements of [section 1446(d)] have been met, the State court loses jurisdiction to proceed

further until the case is remanded." (Emphasis added.) Hartlein v. Illinois Power Co., 151 Ill.

2d 142, 154 (1992) (citing Eastern v. Canty, 75 Ill. 2d 566, 571 (1979)).

¶ 23    We note that there is little Illinois authority addressing whether removal is perfected in a

situation similar to the one in this case. In this case, the circuit court entered an order after the

notice of removal was filed, but it is unclear from the record whether Fuqua was given written



                                                  12
1-13-1429
1-13-1540
notice of the removal before the circuit court entered its order. As Fuqua points out, our supreme

court has held:

                         "Under [section 1446(d)] the filing of a petition for removal

                  must be followed promptly by written notice to all adverse parties

                  and the filing of a copy of the petition in the State court. As noted

                  previously, no question can be raised here as to the latter

                  requirement. With respect to the requirement of prompt written

                  notice to the plaintiff, however, the petition for removal does not

                  allege, nor does the record show, the giving of such notice, and

                  language in [citation], and other decisions suggest[] that, like

                  failure to file a copy of the petition in State court, lack of prompt

                  notice to adverse parties also amounts to a failure to perfect

                  removal. [Citations.]" Eastern, 75 Ill. 2d at 571-72.

¶ 24    Thus, pursuant to Eastern, if written notice of the removal is not given to the adverse

party then the removal is not perfected. Accordingly, if the defendants in this case did not

provide written notice of the removal to Fuqua before the circuit court entered its April 26, 2012

order, then the removal was not perfected and the circuit court was not divested of jurisdiction.

¶ 25    We find further support for this analysis in the decisions of federal district courts.

Federal courts across several districts have analyzed similar situations in which it is unclear

whether the written notice requirement of section 1446(d) had been satisfied and unclear whether

removal had been perfected. The district courts have consistently held that when a defendant

makes a good-faith effort to provide the plaintiff with written notice of the removal, and the

plaintiff suffers no prejudice as a result of the failure of that attempt, then section 1446(d) is



                                                    13
1-13-1429
1-13-1540
sufficiently satisfied and removal is perfected. (Emphasis added.) Busby v. Capital One, N.A.,

759 F. Supp. 2d 81, 85-86 (D.D.C. 2011); Arnold v. CSX Hotels, Inc., 212 F. Supp. 2d 634, 637

(S.D. W. Va. 2002); L&O Partnership No. 2 v. Aetna Casualty & Surety Co., 761 F. Supp. 549,

552 (N.D. Ill. 1991).

¶ 26   In this case, we have competing affidavits and declarations regarding whether the

defendants provided written notice of the removal to Fuqua before the circuit court entered its

April 26, 2012 order. The Church declaration states that Velocity Courier hand-delivered the

notice to adverse party to Fuqua's counsel on April 25, 2012. The affidavits executed by Fuqua's

counsel state that the notice to adverse party was not received until after the circuit court entered

its April 26, 2012 order. There is nothing in the record from Velocity Courier stating to whom

the notice of adverse party was delivered, or where the notice to adverse party was placed upon

delivery. Based on the information before this court, Velocity Courier could have handed the

notice to adverse party to the wrong person, placed it in the mail room among other mail, or

taken any number of actions that would have delayed the notice reaching Fuqua's counsel.

Taking the affidavits and declaration at face value, it seems that Church made a good-faith effort

to provide Fuqua's counsel with written notice of the removal, but that the delivery of the written

notice was not accomplished until after the circuit court entered its order on April 26, 2012.

¶ 27   Based on the unique facts of this case, Church's good-faith effort in providing Fuqua with

written notice of the removal was not enough to perfect the removal. This is because Fuqua

certainly suffered prejudice as a result of Church's failed attempt. As noted above, in its March

7, 2013 order, the circuit court found that the notice of removal divested the court of jurisdiction

and that the court improperly entered its April 26, 2012 order, which granted Fuqua's motion to

stay arbitration. Thus, in its March 7, 2013 order, the circuit court effectively overruled the order



                                                 14
1-13-1429
1-13-1540
that granted Fuqua's earlier motion. This is certainly prejudicial to Fuqua. The circuit court was

incorrect in finding that the defendants perfected their removal and complied with all the

requirements of section 144(d). On the other hand, if in its March 7, 2013 order the circuit court

had found that the removal was not perfected on April 25, 2012 due to lack of written notice,

then the court would likewise have found that it was not divested of jurisdiction to enter its April

26, 2012 order. In other words, if the circuit court had found that Fuqua was not provided with

written notice of the removal, then it would also have found that the court had jurisdiction to

enter its April 26, 2012 order. Accordingly, we find that the circuit court had jurisdiction to

enter its April 26, 2012 order. Thus, we reverse the portion of the circuit court's March 7, 2013

order that granted the SVOX defendants' motion to lift the stay of arbitration and which vacated

the April 26, 2012 order.

¶ 28   Although we reverse a portion of the circuit court's March 7, 2013 order, that reversal

does not invalidate the remainder of the circuit court's order of that date. Indeed, we may affirm

the circuit court's judgment on any basis supported by the record, regardless of the circuit court's

reasoning. In re Marriage of Petrik, 2012 IL App (2d) 110495, ¶ 33; Christian v. Lincoln

Automotive Co., 403 Ill. App. 3d 1038, 1044 (2010); Heinz v. County of McHenry, 122 Ill. App.

3d 895, 898 (1984). Thus, we examine the other issues in this case in totality in determining

whether the circuit court erred in granting the SVOX defendants' motion to stay litigation and

compel arbitration.

¶ 29   We note that Fuqua argues that the SVOX defendants' motion to lift the stay of

arbitration, and motion to stay litigation and compel arbitration, were actually untimely motions

to reconsider the circuit court's April 26, 2012 order. As such, Fuqua argues that the circuit court

improperly considered those motions. We have already reversed the portion of the circuit court's



                                                 15
1-13-1429
1-13-1540
March 7, 2013 order which granted the SVOX defendants' motion to lift the stay of arbitration,

and need not address that further. However, regarding the motion to stay litigation and compel

arbitration, we do not agree, as Fuqua contends, that it is actually a motion to reconsider. On

September 19, 2012, after this case was remanded to the circuit court from the federal district

court, the circuit court granted Fuqua leave to file an amended complaint. The circuit court also

gave the defendants until October 19, 2012 to answer or otherwise plead. On September 20,

2012, Fuqua filed an amended complaint. On October 18, 2012, the SVOX defendants filed the

motion to stay litigation and compel arbitration. The SVOX defendants' motion was filed in

response to Fuqua's amended complaint and pursuant to section 2-619 of the Code of Civil

Procedure (735 ILCS 5/2-619 (West 2012)), which governs motions to dismiss. Thus, the circuit

court properly considered the SVOX defendants' motion to stay litigation and compel arbitration.

¶ 30   Fuqua next argues that the circuit court erred in granting the SVOX defendants' motion to

stay litigation and compel arbitration because the arbitration clause in the employment agreement

is unenforceable. Fuqua contends that the arbitration clause is unenforceable because it is

procedurally and substantively unconscionable. Fuqua presents many reasons as to why the

arbitration clause is procedurally and substantively unconscionable. First, Fuqua argues that it

would be extremely expensive for him to pursue arbitration. He claims that he has already been

billed $16,469.25 and will be required to advance at least $23,619.25 to arbitrate. Fuqua claims

that after he was terminated, he was not employable in his field due to the noncompete clause in

the employment agreement, and thus is unable to afford the costs of arbitration. Also, Fuqua

argues that the arbitration clause is unconscionable because of the carve-out provision that works

solely against him. Specifically, Fuqua highlights the provision in the arbitration clause that

states, "[e]ither party shall be entitled to enforce, in any court of competent jurisdiction,



                                                  16
1-13-1429
1-13-1540
[Fuqua's] compliance with any restrictive covenant or confidentiality provision contained in this

Agreement *** without having to arbitrate." (Emphasis added.) Fuqua argues that the carve-out

provision is an illusory promise because there is no legitimate reason for him to seek to enforce

his own compliance with the noncompetition and confidentiality provisions. Also, Fuqua claims

that the parties agreed to arbitrate all claims, but the carve-out provision allows SVOX USA to

enforce the noncompetition and confidentiality provisions in court. Fuqua argues that this shows

a lack of mutuality between the parties. As such, Fuqua asserts that the carve-out provision

makes the arbitration clause unconscionable.

¶ 31   Additionally, Fuqua argues that the application of the AAA's commercial rules to the

arbitration renders the arbitration clause unconscionable. Fuqua points out that he originally

filed a request for arbitration under the employment rules, which allocate fees and costs

differently than the commercial rules. However, in response to a motion filed by SVOX USA,

Arbitrator Klenk ruled that the commercial rules would apply to the arbitration. Fuqua claims

that the commercial rules are designed for arbitration of disputes between businesses, not for

claims arising out of employment agreements. Also, he claims that the arbitration clause does

not highlight the applicability of the commercial rules. Fuqua contends that he was completely

surprised by the fact that the commercial rules could apply, and he cannot afford to pursue

arbitration under the commercial rules. Thus, Fuqua argues that the arbitration clause in the

employment agreement is unenforceable and unconscionable, and the circuit court erred in

granting the SVOX defendants' motion to stay litigation and compel arbitration.

¶ 32   In response, the SVOX defendants argue that in its March 7, 2013 order, the circuit court

properly granted their motion to stay litigation and compel arbitration. The SVOX defendants

argue that the arbitration clause in the employment agreement is valid and enforceable under the



                                                17
1-13-1429
1-13-1540
Uniform Arbitration Act and the Federal Arbitration Act (9 U.S.C. § 2 (2008)). The SVOX

defendants point out that the arbitration clause clearly states "[a]ny dispute or controversy arising

under or in connection with this Agreement or any other dispute concerning [Fuqua's]

employment with [SVOX USA] *** shall be settled exclusively by arbitration." The SVOX

defendants contend that all of Fuqua's claims in this case relate to his employment and

circumstances of his termination, which fall directly under the arbitration clause. Also, the

SVOX defendants assert that the arbitration clause meets all the requirements of a valid and

enforceable contract under Illinois law. In support of this argument, the SVOX defendants point

out that the parties negotiated terms of the employment agreement, and there was an offer and

acceptance of employment as evidenced by the signed agreement. The SVOX defendants assert

that the mutual promises in the arbitration clause and Fuqua's employment constitute sufficient

consideration. Also, the SVOX defendants contend that the terms of the arbitration clause are

clear and definite. Thus, the SVOX defendants argue that the arbitration clause is enforceable.

¶ 33   Additionally, the SVOX defendants argue that the arbitration clause is not procedurally

or substantively unconscionable. The SVOX defendants contend that under Illinois law,

procedural unconscionability is based on impropriety during the process of forming the contract.

Thus, the SVOX defendants assert that this court should evaluate the issue of procedural

unconscionability based only on the parties' conduct when the employment agreement was being

negotiated and executed. Further, the SVOX defendants argue that the arbitration clause was not

difficult to find, read, or comprehend, and that Fuqua had an opportunity to negotiate terms of

the arbitration clause and employment agreement. As such, the SVOX defendants contend that

there was not vastly unequal bargaining power between SVOX USA and Fuqua. Also, the

SVOX defendants assert that Arbitrator Klenk's application of the commercial rules does not



                                                 18
1-13-1429
1-13-1540
render the arbitration clause unconscionable because Arbitrator Klenk made that determination

after carefully considering the entire employment agreement and the AAA rules. Therefore, the

SVOX defendants argue that the arbitration clause is not procedurally unconscionable.

¶ 34    Moreover, the SVOX defendants argue that the arbitration clause is not substantively

unconscionable. The SVOX defendants assert that substantive unconscionability is based on

whether the terms of a contract are so one-sided as to render the contract unconscionable. The

SVOX defendants claim that a majority of Fuqua's argument is based on the fairness of applying

the commercial rules to the arbitration clause. However, the SVOX defendants contend that it is

not the proper function of the appellate court to review Arbitrator Klenk's interlocutory

arbitration order. Also, the SVOX defendants argue that the terms of the arbitration clause were

not unfair. The SVOX defendants point out that before making his determination, Arbitrator

Klenk gave Fuqua multiple opportunities to present evidence of financial hardship, but Fuqua

never presented adequate evidence in support of the argument for financial hardship that he is

now making. Also, the SVOX defendants note that Fuqua argues that the arbitration clause lacks

mutuality because the carve-out provision only benefits the SVOX defendants. However, the

SVOX defendants argue that the carve-out provision only governs a narrow classification of

disputes and the majority of disputes arising under the employment contract must be arbitrated.

Therefore, the SVOX defendants argue that the arbitration clause is not substantively

unconscionable. Accordingly, the SVOX defendants argue that in its March 7, 2013 order, the

circuit court did not err in granting the SVOX defendants' motion to stay litigation and compel

arbitration.

¶ 35    The Uniform Arbitration Act is applicable to this case. The Uniform Arbitration Act

states as follows:



                                                19
1-13-1429
1-13-1540
                       "§ 1. Validity of arbitration agreement. A written

               agreement to submit any existing controversy to arbitration or a

               provision in a written contract to submit to arbitration any

               controversy thereafter arising between the parties is valid,

               enforceable and irrevocable save upon such grounds as exist for

               the revocation of any contract ***." 710 ILCS 5/1 (West 2008).


It is well established that arbitration agreements are evaluated under the same standards as any

other contract. Melena v. Anheuser-Busch, Inc., 219 Ill. 2d 135, 149-50 (2006). The elements of

an enforceable contract include offer, acceptance and consideration. All American Roofing, Inc.

v. Zurich American Insurance Co., 404 Ill. App. 3d 438, 449 (2010). Consideration is a

bargained-for exchange where one party receives a benefit or the other party suffers a detriment.

Id.

¶ 36   The court decides as a matter of law whether a contract clause is unconscionable. Razor

v. Hyundai Motor America, 222 Ill. 2d 75, 99 (2006). "Unconscionability can be either

'procedural' or 'substantive' or a combination of both." Id. Procedural unconscionability occurs

when a term is so difficult to find, read, or understand that it cannot be fairly said that the

plaintiff was aware that he was agreeing to the term. Id. at 100. In determining whether a term

is procedurally unconscionable, the court considers a lack of bargaining power. Id. Substantive

unconscionability occurs when terms are inordinately one-sided in one party's favor. Id.

" 'Substantive unconscionability concerns the actual terms of the contract and examines the

relative fairness of the obligations assumed.' " Kinkel v. Cingular Wireless LLC, 223 Ill. 2d 1, 28

(2006) (quoting Maxwell v. Fidelity Financial Services, Inc., 907 P.2d 51, 58 (Ariz. 1995)).




                                                  20
1-13-1429
1-13-1540
¶ 37   We find that the SVOX defendants have the more reasonable argument and interpretation

of applicable legal principles. Thus, pursuant to section 51 of the Uniform Arbitration Act, the

arbitration clause in this case is valid and enforceable. The arbitration clause is supported by the

offer of employment to Fuqua, Fuqua’s acceptance of the offer, and the consideration of Fuqua’s

employment and the promise to resolve any employment disputes through arbitration. Thus, the

arbitration clause can only be invalid or unenforceable if there are grounds for revocation of a

contract. The grounds for revocation at issue are procedural and substantive unconscionability.

¶ 38   In this case, the arbitration clause was not procedurally unconscionable because it was

easy to find within the employment agreement, and it was clear and easy to understand. Fuqua

claims that he was unaware that the commercial rules could apply and that he only anticipated

arbitration under the employment rules. However, the arbitration clause makes no mention

whatsoever of the employment rules. Rather, the arbitration clause states that any disputes

arising in connection with the employment agreement or Fuqua’s employment shall be settled by

arbitration "in accordance with the rules for commercial arbitration of the [AAA] then in effect."

This clause does not instruct whether the employment rules or commercial rules will apply, but

rather states that the AAA rules will determine whether the employment rules or commercial

rules will apply. That is precisely what happened. Arbitrator Klenk applied the appropriate

AAA rules in reaching a conclusion regarding whether the employment rules or commercial

rules applied. Fuqua negotiated with SVOX USA regarding the terms of the arbitration clause

and even changed some of the language of the arbitration clause. So, he was an active

participant in the negotiations and the terms of the contract. Yet he made no attempt to amend

the clause pertaining to the rules of arbitration. According to Arbitrator Klenk’s finding, the

rules of the AAA dictate that the commercial rules apply to the arbitration between the parties in



                                                 21
1-13-1429
1-13-1540
this case. Understandably, Fuqua is upset because Arbitrator Klenk’s determination was

unfavorable to him from a financial point of view. However, that cannot be the basis for

nullifying a clause that he negotiated and agreed to. At the time the employment agreement was

executed, the relative bargaining power between SVOX USA and Fuqua was not vastly unequal.

Arbitrator Klenk’s finding was made after the arbitration clause was negotiated, agreed to, and

executed. Thus, procedural unconscionability is not a factor under these facts. Accordingly, the

arbitration clause was not procedurally unconscionable.

¶ 39    Likewise, the arbitration clause is not substantively unconscionable. The crux of Fuqua’s

unconscionability argument is that the cost of arbitration under the commercial rules is

financially burdensome, and thus he cannot afford to pursue arbitration. We acknowledge that

the allocation of costs between the parties under the commercial rules puts a relatively greater

burden on Fuqua than would occur under the application of the employment rules. However, in

Arbitrator Klenk’s lengthy order, he outlined his reasoning for his ruling. We can find no fault

with his reasoning or his ruling. Further, he gave Fuqua an opportunity to present evidence to

support his argument of undue financial hardship and Fuqua did not avail himself of the

opportunity to do so. It is not this court’s prerogative to review Arbitrator Klenk’s order in the

manner requested by Fuqua. Even if it were, we would have no reason to depart from Arbitrator

Klenk's findings. Although Fuqua repeatedly states that it will be expensive for him to pursue

arbitration, there is nothing in the record that reflects his financial situation, or supports his

argument on that issue.

¶ 40    Similarly, the carve-out provision in the arbitration clause does not render the arbitration

clause substantively unconscionable. Fuqua argues that the carve-out provision is unfair and

lacks mutuality because he would have no reason to enforce restrictive covenants against



                                                   22
1-13-1429
1-13-1540
himself. However, Fuqua fails to acknowledge that he negotiated and requested some of the

very terms in the carve-out provision of which he now complains. Indeed, Fuqua requested that

the phrase "Either party" be included in the arbitration clause as a replacement for the term

"Employer" in order to make the restrictive covenant provision "symmetric." Accordingly, it can

be inferred that Fuqua had ample opportunity to object to the carve-out provision and request

changes to the terms. His argument when carefully analyzed shows that he successfully

negotiated the contract clause that he is now arguing is unfair to him. Thus, the arbitration

clause is not substantively unconscionable. Because the arbitration clause is not procedurally or

substantively unconscionable, there are no grounds to revoke the valid and enforceable

arbitration clause. Accordingly, in its March 7, 2013 order, the circuit court did not abuse its

discretion in granting the SVOX defendants' motion to stay litigation and compel arbitration.

We affirm the circuit court’s order of March 7, 2013 on that issue.

¶ 41         We note that Fuqua also argues that, in its March 7, 2013 order, the circuit court erred in

dismissing the complaint claims against Soseman with prejudice. However, as Soseman points

out on appeal, the circuit court dismissed the claims against him based on the rule that an

attorney is entitled to qualified immunity for actions taken by a client pursuant to the attorney's

advice unless the plaintiff can set forth facts showing actual malice by the attorney. Schott v.

Glover, 109 Ill. App. 3d 230, 235 (1982). In this case, Fuqua did not allege any facts showing

actual malice by Soseman and presented no arguments that overcome an attorney's qualified

immunity privilege. Therefore, the circuit court did not abuse its discretion in dismissing the

claims against Soseman with prejudice.4 Accordingly, we affirm the circuit court's order of

March 7, 2013 that dismissed the claims against Soseman with prejudice.


             4
                 We are likewise unpersuaded by Fuqua's argument that the SVOX defendants waived the right to
arbitrate.

                                                             23
1-13-1429
1-13-1540
¶ 42    For the foregoing reasons, we affirm the circuit court's March 7, 2013 judgment that

granted the SVOX defendants' motion to stay litigation and compel arbitration. We affirm the

circuit court's March 7, 2013 judgment that dismissed the claims against Soseman with

prejudice. We affirm the circuit court's March 7, 2013 judgment that granted the SVOX

defendants' motion to lift the stay of arbitration. We affirm the circuit court's May 7, 2013

judgment that denied Fuqua's motion to reconsider the court's grant of the SVOX defendants'

motion to lift the stay of arbitration. The matter is remanded with directions to compel

arbitration.

¶ 43    Affirmed in part; cause remanded with directions.




                                                24